Citation Nr: 1015017	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected pes 
planus, plantar fasciitis, and/or ankle disabilities.

2. Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
planus, plantar fasciitis, and/or ankle disabilities.

3. Entitlement to an initial rating in excess of 10 percent 
for right ankle disability.

4. Entitlement to an initial rating in excess of 10 percent 
for left ankle disability.

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2004 and July 2005 rating decisions by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

The Veteran testified before the RO in May 2006.  A copy of 
the hearing transcript has been associated with the record.  

The Veteran's claims were remanded by the Board in July 2008 
for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. A low back disability was neither manifest during service 
or within one year of separation, and is not attributable to 
service, or secondary to service-connected pes planus, 
plantar fasciitis, and/or ankle disabilities.

2. A bilateral knee disability was neither manifest during 
service or within one year of separation, and is not 
attributable to service, or secondary to service-connected 
pes planus, plantar fasciitis, and/or ankle disabilities.

3.  The Veteran's right ankle disability is manifested by no 
more than moderate limitation of motion, including as a 
result of pain and dysfunction.

4. The Veteran's left ankle disability is manifested by no 
more than moderate limitation of motion, including as a 
result of pain and dysfunction.

5. The Veteran does not meet the schedular criteria for TDIU, 
and the Veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated therein; the Veteran's low back disability is not 
due to or aggravated by the Veteran's service-connected pes 
planus, plantar fasciitis, and/or ankle disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  

2.  A bilateral knee disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein; the Veteran's bilateral knee 
disability is not due to or aggravated by his service-
connected pes planus, plantar fasciitis, and/or ankle 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).  

3.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

4.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

5.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

With regard to the Veteran's service connection claims, the 
notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
August 2006 and November 2008, informed the Veteran of the 
information necessary to substantiate the claims for service 
connection, increased ratings, and TDIU.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The second letter also included 
information with regard to the assignment of a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Although complete and proper notice was received after the 
initial denial of the Veteran's claims for secondary service 
connection, the Court and the United States Court of Appeals 
for the Federal Circuit  (Federal Circuit) have clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole - is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the Veteran's rating claims, the Board notes 
that an increased rating is a "downstream" issue.  Once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2009).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this 
case, the Veteran was afforded a VA examination pertaining to 
his claims for service connection, increased ratings, and 
TDIU in November 2008.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of pertinent medical records and is responsive to the 
medical questions raised in this case.  The opinion, as well 
as an April 2009 supplemental opinion, also included a 
discussion of aggravation due to a service-connected 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The opinion is thorough and supported 
by the record.  The opinion noted above is therefore adequate 
upon which to base a decision.  With regard to the Veteran's 
rating claims, the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





II.  Service connection

In this case, the Veteran claims that he suffers from 
disorders of the low back and bilateral knees, and that his 
service-connected disorders of the feet and ankles either 
caused or permanently aggravated his claimed disorders beyond 
their normal course of progression.  

In order to establish direct service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran was diagnosed 
with degenerative joint disease and spondylosis of the lumbar 
spine, as well as status post total knee arthroplasty, 
bilaterally, with a painful right knee.  See VA examination 
report, November 2008.  Thus, element (1) of Hickson has been 
satisfied for each issue, in that the Veteran has 
demonstrated that he has a current disability.

Regarding an in-service incurrence or aggravation of a 
disease or injury, the Veteran's service treatment records 
are silent as to any complaints, diagnosis, or treatment for 
any back or knee disorder.  On separation in November 1953, 
his examination was negative for abnormalities of the spine 
or lower extremities.  See VA Standard Form 88, November 9, 
1953.

There is no record of complaints, treatment, or diagnosis of 
a knee or back disorder in service, and no evidence of 
arthritis manifest to a compensable degree within one year of 
discharge from service.  The record also contains no 
objective evidence of sufficient probative weight that 
establishes an etiological nexus linking his current disorder 
directly to his military service.  Specifically, there is no 
competent evidence establishing that either claimed 
disability had its onset in service or within one year of 
service discharge.  

In this case, the Veteran does not contend otherwise.  
Instead, the Veteran claimed that his back and knee disorders 
are secondary to his service-connected foot and ankle 
disabilities.  According to the Veteran, his first complaints 
of pain in the lumbar spine and bilateral knees occurred in 
the 1990's and 1970's, respectively.  See VA examination 
report, July 14, 2007.  

In January 2002, the Veteran's private provider issued a 
statement in which he noted that he treated the Veteran's 
foot disorders.  He stated that flat feet can lead to other 
musculoskeletal problems, including knee pain, hip pain, and 
low back pain, as a result of over pronation from the pes 
planus deformity.  The provider issued an additional 
statement in January 2004, reiterating that the Veteran's 
other joint-related problems are at least as likely as not 
secondary to his service-connected foot disabilities.  
Another statement, issued in April 2006, noted that the 
Veteran's history of pes planus predisposed him to problems 
with his feet, ankles, knees, hips, and back.  The provider 
further noted that pes planus leads to an altered gait 
pattern and an over-pronatory gait can have a direct causal 
relationship to degenerative arthritic changes in the lower 
extremity joints and lower back.

The Veteran was afforded a VA examination for compensation 
purposes in April 2004 in order to assess whether his 
complaints of knee pain were causally-related to his service-
connected foot disabilities.  The examiner diagnosed the 
Veteran with bilateral knee osteoarthritis, but he stated 
that the Veteran's bilateral knee pain is the result of 
osteoarthritis rather than a service-connected disability.  
See VA examination report, April 24, 2004.

Following an additional VA examination in March 2005, the 
examiner reported that the Veteran had bilateral, total knee 
joint arthroplasty performed, and that he walked without any 
assistive aids.  Complaints of pain in the low back were 
noted, as was right knee pain.  The examiner noted that 
arthralgia of the lumbosacral spine was due to osteoarthritic 
changes, disc space narrowing, spur formation, and sclerotic 
changes at the L2-3 disc space due to a remote injury of some 
kind.  The examiner opined that the Veteran's low back 
disorders were not related to pes planus deformities.  The 
examiner stated that the Veteran's bilateral knee disorder 
was most likely due to calcification in both knee joints, in 
the quadriceps tendons (super patella area) and not related 
to pes planus deformities.  See VA examination report, March 
16, 2005.

A May 2007 VA outpatient treatment record noted that there 
was, in the examiner's opinion, a potential link between the 
Veterans disorder of the bilateral knees and his foot 
disabilities.  An additional VA examination was recommended.  
See Report, May 10, 2007.

Accordingly, the Veteran was afforded a VA examination in 
July 2007.  The examiner noted that the Veteran had total 
knee arthroplasties in February (right) and May (left) 2003.  
At that time, the Veteran reported that his right knee was 
more painful than the left.  He complained of constant pain 
and swelling in the right knee.  The Veteran reported an 
initial right knee surgery in the 1970's, as well as two knee 
arthroscopies in 1994 (one on the right and the other on the 
left).  He noted that his knees had hurt since the 1970's.  
He further stated that his lumbar spine began to hurt in the 
1990's.  He noted that his back pain was constant.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the lumbar spine, lumbosacral strain, and 
bilateral knee pain, post total knee arthroplasty.  The 
examiner opined that it was less likely than not that the 
Veteran's complaints of bilateral knee and back pain were in 
a direct causative relation to his pes planovalgus.  A 
history of previous knee problems was noted, as well as 
previous surgeries, and evidence of degenerative arthritis of 
the lumbar spine was demonstrated.  However, the examiner 
stated that it was much more likely that the global arthritis 
with which the Veteran suffers was a results of a 
predisposition for degenerative arthritis, rather than a foot 
disability.  The examiner then reiterated that it was much 
less likely than so, that his complaints of bilateral knee 
pain and back pain are in a direct causative relation with 
this bilateral pes planovalgus deformity.  See VA examination 
report, July 14, 2007.  

Most recently, the Veteran was afforded a VA examination in 
November 2008 so as to address whether his service-connected 
disabilities may have permanently aggravated his disorders of 
the back or bilateral knees beyond their normal progression.  
At that time, bilateral lower leg, foot, and ankle pain were 
noted.  While he noted that foot pain had existed since his 
period of basic training, he did not make that claim with 
regard to back or knee pain.  Pain, weakness, and stiffness 
was reported in the right knee, and left knee pain on 
occasion.  Low back pain, weakness, and stiffness was also 
reported.  Following x-ray analysis, the Veteran was 
diagnosed with degenerative joint disease and spondylosis of 
the lumbar spine, as well as status post bilateral total knee 
arthroplasty with a painful right knee.  The examiner noted 
that the Veteran's bilateral pes planus deformity was very 
mild which did not explain the nature of the pain located 
within his foot and ankle.  With fairly normal x-rays other 
than a plantar spur which may be an incidental finding, there 
was no evidence of advanced degenerative changes or other 
explanation for his foot pain.  The examiner stated that the 
Veteran's bilateral foot and leg pain is most likely related 
to his lumbar degenerative disease including lumbar 
spondylosis with radicular pain bilaterally.  Therefore, it 
was his opinion that the Veteran's low back pain was less 
likely than not related to his service-connoted foot and 
ankle conditions.  In addition, due to the fact that there 
was no sign of abnormal wear on his feet or advanced 
degenerative changes of the feet and ankles, his bilateral 
knee arthritis (which resulted in total knee arthroplasty) 
was not likely the result of bilateral foot and ankle 
disorders.  Instead, it was more likely the result of a 
separate, primary pathology to include osteoarthritis, and 
therefore less likely related to his service-connected 
disorders.  See VA examination report, December 11, 2008.

In an April 2009 addendum opinion, an additional examiner 
noted that the Veteran's current back and knee disorders were 
most likely representative of a global arthritic process, 
such as osteoarthritis.  The examiner further stated that the 
Veteran's foot and ankle findings were mild and do not 
adequately explain the severity of subsequently-noted 
symptoms of pain in the back and knees.  It was noted that 
the Veteran was diabetic with peripheral neuropathic 
symptoms.  Ultimately, the examiner found that the Veteran's 
back and knee disorders are not attributable to his service-
connected foot and ankle conditions, nor can they be found to 
be permanently aggravating factors.  Regarding the 
conflicting statement provided in the November 2008 VA 
examination report, the April 2009 examiner stated that the 
Veteran's knee and back problems are much more likely than 
not manifestations of a global, systemic, arthritic process.  
See Addendum, April 15, 2009.

When facing conflicting medical opinions, the Board must 
weigh the credibility and probative value of each opinion, 
and in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the Board attaches limited probative value to 
the private medical opinions of January 2002, January 2004, 
and April 2006.  In Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  Rather, as the 
Court further explained in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims folder.  The Court held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, the 
Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file. 

The Board finds that the January 2002, January 2004, and 
April 2006 opinions, which stated that the Veteran's 
disorders of the bilateral knees and lumbar spine are 
directly related to his service-connected foot disorders, are 
insufficient to provide a credible nexus in this case.  In 
January 2002, the Veteran's provider noted that flat feet 
"can also lead to other musculoskeletal problems including 
knee pain, hip pain, and low back pain usually as a result of 
over pronation from the flatfoot deformity" [emphasis 
added].   The Board notes that the phrases "can lead to" 
and "usually" are indicative of an equivocal opinion 
without a proper rationale, as opposed to a firm opinion 
grounded in medical research and examination results.  In 
January 2004, the provider simply stated that it was at least 
as likely as not that the Veteran's knee, hip, and back 
problems were secondary to his foot disabilities, with no 
rationale or supporting evidence to support that opinion.  In 
April 2006, the Veteran's private provider offered a more 
detailed opinion, noting that those with flat feet are 
predisposed to having problems with the feet, ankles, knees, 
hip, and back.  It was asserted that pes planus leads to a 
pronation that can have a direct causal relationship to 
degenerative arthritic changes in the lower extremity and 
lower back.  Although more analysis was provided, once again 
the terms "predisposed" and "can lead to" are signs of an 
equivocal opinion, at best.  The Veteran's provider failed to 
substantiate his statements with actual, objective results 
from a physical examination, nor did he opine as to how the 
Veteran's back and knee disorders were specifically caused by 
his foot disorders.  Instead, the provider merely noted that 
individuals with foot disorders can be predisposed to other 
joint disorders.

In addition, the Board attributes limited probative value to 
the VA outpatient report of May 2007.  Although the examiner 
asserted that there was a potential link between the 
Veteran's knee and foot disorders, the opinion was equivocal 
and not supported by any medical rationale.

In contrast, the Board attaches the most probative value to 
the VA opinion, and addendum opinion, dated in November 2008 
and April 2009.  Each opinion was well-reasoned, detailed, 
consistent with other evidence of record, included prior 
medical reports, and included a review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  The VA examiners 
discussed pertinent medical findings, and described there 
opinions in detail.  The opinions were consistent with the 
documentary record which showed no complaints of knee and 
back pain until decades following service, as well as the 
lack of evidence of a direct causation, or aggravation, of 
the Veteran's knee or back disorders as a result of his 
service-connected foot and/or ankle disorders.  The Board 
notes further, that after reviewing all of the opinions of 
record, each VA examiner attributed the Veteran's 
degenerative changes of the lumbar spine and bilateral knees 
to a global arthritic disorder, making it less likely as not 
that the Veteran's claimed disorders were causally related to 
any service-connected disability.  Each examiner relied on x-
ray evidence, as well as a voluminous medical record, to 
support their opinion.

As to the Veteran's assertions that claimed disorders are the 
result of, or aggravated by, his service-connected diabetes, 
the Federal Circuit held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency, a legal concept determining whether testimony may 
be heard and considered, and credibility, factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his claimed disorders.  While 
the Veteran is competent to report foot, ankle, knee, and 
back pain, he has not been shown to be competent to link his 
claimed disorders to his service-connected diabetes.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim 
have been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between his claimed disorders and 
service-connected diabetes.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.  As 
such, the Board continues to attach the most probative value 
to the Veteran's most recent VA examination report and 
subsequent addendum opinion.  

In sum, the most competent medical evidence of record does 
not establish that the Veteran's currently-diagnosed 
disorders of the lumbar spine and bilateral knees had their 
onset in service, or a year following service, or are 
etiologically related to service.  The record establishes 
that, approximately 50 years after separation, the Veteran 
filed a claim for disorders of the low back and bilateral 
knees.  This significant lapse of time is highly probative 
evidence against the Veteran's claims of a nexus between his 
current diagnoses and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a 
service connection claim).  Moreover, following a detailed 
analysis of all medical evidence of record, the most 
probative evidence does not demonstrate that his disorders of 
the lumbar spine or bilateral knees are related to his 
service-connected disabilities.  In fact, the most recent VA 
examination of record, as well as the April 2009 supplemental 
opinion, have stated that it is less likely than not that the 
Veteran's current diagnoses of degenerative joint disease and 
spondylosis of the lumbar spine, as well as status post total 
knee arthroplasty, bilaterally,  were caused by, or 
permanently aggravated beyond its normal course of 
progression by, the Veteran's service-connected foot and/or 
ankle disabilities.  Therefore, the Veteran's claim for 
service connection for disorders of the low back and 
bilateral knees, secondary to service-connected disorders, 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Therefore, the preponderance is against 
the Veteran's claims, and they must be denied.

III.  Initial Higher Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, 
staged ratings have not assigned for either ankle disability, 
and the evidence of record does not establish additional, 
distinct time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2009).

The RO has evaluated the Veteran's right and left ankle 
disabilities as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion.  Under 
Diagnostic Code 5271, a 10 percent evaluation is warranted 
for moderate limitation of motion of the ankle, whereas a 20 
percent evaluation is in order for marked limitation of 
motion.

The rating criteria do not define "moderate" or "marked."  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).

Plate II of 38 C.F.R. § 4.71a reflects that normal ankle 
dorsiflexion is from 0 to 20 degrees, while normal plantar 
flexion is from 0 to 45 degrees.

The Veteran was afforded a VA examination in April 2004.  At 
that time, the examiner was able to "bring his foot up into 
neutral position, but not dorsiflexion and past with his foot 
in a corrected position."  Planter flexion was to 40 
degrees, bilaterally.  See VA examination report, April 24, 
2004.

During a March 2005 VA examination, the Veteran walked 
without the aid of any assistive devices.  The Veteran 
complained of right ankle swelling and pain, and he reported 
using orthotics for flat feet full-time.  He noted that his 
right ankle swelled badly if he was on his feet for too long.  
He did not complain of any discomfort in the left ankle.  On 
examination, the Veteran was unable to dorsiflex properly (0 
degrees), and his plantar flexion was to 30 degrees, 
bilaterally.  Swelling was noted in the right ankle, 
suggestive of arthritic changes.  Some weakness and swelling 
was observed in the left ankle.  Although the examiner noted 
that the Veteran's ankle disorders were related to his foot 
disorders, an actual diagnosis was not provided.  See VA 
examination report, March 16, 2005.

The Veteran's ankles were examined again by a VA examiner in 
July 2007.  At that time, the Veteran did not use any 
assistive devices to walk.  He noted that he used a walker 
weekly, however.  He denied unsteadiness on his feet, he had 
no history of recent falls, and he did not report any 
dislocations or subluxations.  His walking distance and 
standing time were limited by his foot discomfort.  He 
reported burning ankle pain, bilaterally.  On examination, 
dorsiflexion was from 0 to 5 degrees, and plantar flexion was 
from 0 to 45 degrees.  The Veteran did not complain of 
increased fatigue or weakness with repetitive testing.  
Again, a definitive diagnosis was not provided.  See VA 
examination report, July 10, 2007.

The Veteran was afforded an additional VA examination in 
November 2008.  The Veteran walked with the assistance of a 
walker.  He reported being unsteady on his feet and provided 
a history of falls within the past year.  His ankles were 
tender upon palpation.  Dorsiflexion was to 5 degrees, and 
plantar flexion was to 40 degrees, bilaterally.  Repetitive 
motion revealed pain and stiffness throughout the motion.  
Weakness and fatigue was reported as well.  See VA 
examination report, November 22, 2008.

The most recent x-ray evidence, obtained in conjunction with 
the November 2008 VA examination, revealed a lack of acute 
fracture or dislocation, a large, right plantar spur, and no 
calcification in the joint or soft tissues.  Overall, the 
impression was unremarkable bilateral ankle.

Additional VA treatment records and private treatment reports 
have been reviewed.  However, these reports do not reveal 
bilateral ankle symptoms more severe than those noted in the 
VA examination reports listed above.

In this case, the Veteran has complained of pain, loss of 
range of motion, swelling, stiffness, weakness, and lack of 
endurance of the right and left ankle, as indicated in the 
reports discussed above.  While the Veteran's dorsiflexion is 
significantly limited, each examination noted a normal range 
of motion with regard to plantar flexion.  Further, the most 
recent VA examination did not demonstrate any signs of 
abnormal weight bearing.  As such, the medical evidence of 
record reflects that the limitation of motion of the right 
and left ankle have been no worse than moderate.  As such, 
the Board finds that marked limitation of motion has not been 
shown and, as a result, a higher rating under DC 5271 is not 
warranted for either ankle.    

Further, the range of motion simply precludes a rating higher 
than the 10 percent already assigned, even considering 
additional functional impairment due to painful flare-ups and 
the tenets of DeLuca.  While fatigue and weakness were noted 
following repetitive testing during the November 2008 VA 
examination, the Board has concluded that the Veteran's 
ankles do not demonstrate marked limitation of motion, 
bilaterally, even when taking DeLuca into account, due to the 
veteran's normal range of plantar flexion.  After a thorough 
review of the Veteran's claims file, the Board concludes that 
the 10 percent rating currently assigned adequately 
compensates the Veteran for the functional limitations and 
his complaints of pain.

The Board has also considered the applicability of other 
Diagnostic Codes. However, there is no evidence of ankylosis 
(Diagnostic Code 5270 and 5272); malunion of oscalcis or 
astragalus, with marked deformity (20 percent under 
Diagnostic Code 5273); or astragalectomy (20 percent under 
Diagnostic Code 5274).  As such, a rating in excess of 10 
percent is not warranted pursuant to each these additional 
sections.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by x-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  However, 
although one examiner postulated that degenerative changes 
may be present due to swelling, this has not been confirmed 
through x-ray testing.  

A review of the record reveals that the RO did not refer the 
evaluation of either ankle disability to the VA Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, VA Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either disability on 
appeal.  Regarding the Veteran's claims for an initial higher 
disability rating for each service-connected ankle 
disability, the rating criteria are not inadequate.  Higher 
ratings are available for limitation of motion, but the 
Veteran simply does not meet those criteria.     

Accordingly, the Veteran's claims for ratings in excess of 10 
percent for the right ankle, as well as his claim for a 
rating in excess of 10 percent for the left ankle, are 
denied.


IV. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established in 
this case for the following disabilities: Pes planus 
deformity, bilateral, rated at 30 percent disabling; plantar 
fasciitis, bilaterally, rated at 10 percent disabling; 
synovitis, left elbow, rated at 10 percent disabling; 
synovitis, left wrist, rated at 10 percent disabling; 
limitation of motion, right ankle, rated at 10 percent 
disabling; and limitation of motion, left ankle, rated at 10 
percent disabling.  The combined disability rating is 60 
percent, to include the bilateral factor.  Although the 
Veteran's service-connected disabilities do not meet the 
threshold percentage requirement to establish eligibility for 
TDIU pursuant to 38 C.F.R. § 4.16(a), his claim will 
nonetheless be evaluated to determine whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. 
App. 356 (1991).  

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different 
position than other veterans having the same compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the Veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On VA Form 21-8940, the Veteran reported that he had worked 
from December 1953 until August 1985 as a model builder for 
General Motors.  He reported that he had a high school 
education and that he had had training in the 1950s as an 
aircraft and engine mechanic.  The Veteran later testified at 
a hearing that he was in receipt of Social Security benefits 
due to his retirement and not based on disability.  The 
record indicates that Social Security records are 
unavailable.  The Veteran also submitted a statement from 
K.H. dated in September 2006 indicating that while they would 
like to hire the Veteran, because the position required some 
physical strains, the Veteran would not be able to fill the 
position due to his physical disabilities.  An April 2007 
letter from H.B., Director, IUE-CWA Region Seven and the 
Veteran's union representative, was also submitted.  In that 
letter, Mr. B. stated that the Veteran had to retire in 1985 
because his physical limitations prevented him from 
transferring into a production job; he noted that the 
Veteran's usual job as a Model Maker did not require a lot of 
physical effort, and that model shop facility in which the 
Veteran worked was closing at the time.  

The Veteran was afforded a VA examination in November 2008 to 
assess whether, without regard to age or non-service 
connected disorders, his service-connection disorders alone 
precluded gainful employment.  Following a thorough 
examination, it was noted that the Veteran was not employable 
due to his overall physical condition, specifically with 
regard to his low back disorder and painful right knee 
arthroplasty.  It was further noted that the Veteran would 
have a difficult time seeking gainful employment and being 
able to perform any type of task on a routine basis.  
However, the examiner opined that the limiting factors 
causing his lack of employability are independent of his 
service-connected foot and ankle disorders and, therefore, 
are not the result of his service-connected disabilities.

Regarding the physical examinations of his foot and ankle 
disorders, the examiner noted mild diffuse edema throughout 
the lower extremities, without any abnormal calluses or other 
signs of abnormal weight-bearing.  His feet were treated with 
orthotic inserts, bilaterally, and he reported constant pain, 
exacerbated by walking and cold weather.  However, the 
examiner did not record symptoms of such severity so as to 
postulate that the Veteran would be unable to secure 
meaningful employment as a result of his service-connected 
disorders, to include his feet and ankles, bilaterally.  
While the examiner did not discuss the Veteran's left wrist 
and left ankle disabilities, he specifically noted that the 
Veteran's non-service-connected knee and back disorders are 
the ultimate cause of his current unemployability.  

While the Veteran's entire record was reviewed, no medical 
opinions of record suggest that the Veteran is unemployable 
solely on the basis of his service-connected disorders.  In 
fact, the results of physical testing, as well as reports of 
pain, weakness and fatigue during the November 2008 VA 
examination were more significant than the results of prior 
examinations and other private and VA treatment of record.  
As such, the Veteran's record is silent for objective testing 
or a medical opinion to demonstrate that he is unable to 
secure gainful employment as a result of his service-
connected disabilities.

Based on the objective evidence of record, including the VA 
examinations of record, lay evidence, and the Veteran's 
hearing testimony, the Board finds that the Veteran's 
service-connected disabilities do not prevent all forms of 
gainful employment.  It is clear that, during the pendency of 
this appeal, the Veteran has experienced significant 
occupational impairment.  However, the record does not 
indicate that his occupational difficulties are solely the 
result of his service-connected disabilities.  Further, the 
record is negative for medical evidence to show that the 
Veteran is incapable of performing work within his field due 
to his left arm, left wrist, bilateral foot and bilateral 
ankle disabilities.

No persuasive, competent medical evidence is of record to 
demonstrate that he is unable to obtain and/or maintain all 
forms of substantially gainful employment due to his service-
connected disabilities.  Additionally, the Board finds that 
the record does not present any unusual factors that might 
serve as a predicate for a finding of unemployability.  The 
Veteran's service-connected disabilities have not been, in 
the Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the medical evidence of record reflect that any of his 
service-connected conditions would render him individually 
unable to follow any substantially gainful occupation.  
	
Therefore, the Board finds that the Veteran's service-
connected disabilities alone do not preclude him from 
engaging in substantially-gainful employment.  A combined 60 
percent rating contemplates impairment in the ability to 
perform substantially gainful employment due to the Veteran's 
service-connected disabilities.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  See 38 C.F.R. § 4.1.  The Board finds that 
the VA Schedule for Rating Disabilities and the disability 
evaluation assigned to the Veteran's service-connected 
disabilities under that Schedule accurately reflect the 
Veteran's overall impairment to his earning capacity.  

Therefore, a TDIU rating is not warranted.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected pes planus, 
plantar fasciitis, and/or ankle disabilities, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
planus, plantar fasciitis, and/or ankle disabilities, is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
right ankle disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left ankle disability is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


